t c memo united_states tax_court epco inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date juan d keller paul p weil and philip b wright for petitioner james a kutten for respondent supplemental memorandum opinion goldberg special_trial_judge this matter is before the court on petitioner's motion for reconsideration under rule and motion to vacate decision under rule the motions relate to our memorandum findings of facts and opinion filed date t c memo and our decision entered on date the facts and holding of that opinion are incorporated herein by this reference brooks mcarthy mcarthy sought to develop a trailer park on land he owned to be called brookshire village mobile home park brookshire mcarthy utilized the resources of eugene fribis fribis an engineer consultant and owner of epco inc petitioner the common parent of an affiliated_group that includes house springs sewer co house springs and imperial utility corp imperial in particular fribis advised mcarthy regarding the sewer system brookshire would require mcarthy later opted for an underground sewage pipe extension to county club manor manor a sewage treatment facility operated by imperial this method required the construction of pipes and expansion of manor to handle the additional sewage the cost of this method totaled dollar_figure each mobile home was required to pay a dollar_figure contribution_in_aid_of_construction fee and a monthly service charge of dollar_figure for sewage treatment imperial contracted with mcarthy to build a sewer system for brookshire imperial agreed to build an underground wastewater collection pipe extending from manor to brookshire mcarthy agreed to pay imperial dollar_figure in tap-on fees contribution sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure the term tap-on fee is commonly used interchangeably with the term contribution_in_aid_of_construction in aid of construction and deposited this amount in an interest-bearing checking account in the names of mcarthy and imperial at lemay bank trust co the account bore mcarthy's social_security_number as the taxpayer_identification_number and interest earned on the account was paid to mcarthy funds could be withdrawn from the bank by checks signed by both fribis as president of imperial and mcarthy imperial contracted with mcclanahan contracting mcclanahan a partnership of which fribis was a partner to install the sewer main-line extension and expand manor the cost of extending the main-line from manor to brookshire was dollar_figure imperial paid approximately dollar_figure of this cost and the remainder consisted of the dollar_figure from the escrow account the expansion of manor cost dollar_figure the escrowed funds were credited toward the dollar_figure per pad contribution_in_aid_of_construction fee as such imperial did not charge mcarthy a fee to connect each mobile home to the sewer system from the escrow account dollar_figure was disbursed in and dollar_figure was disbursed in to subcontractors and contractors working on the construction of the sewer pipeline including price bros klueter bros mcclanahan and fred weber inc imperial now owns the sewer line extension on its federal_income_tax return petitioner included in gross_income the dollar_figure disbursed from the escrow and claimed depreciation in connection with those disbursements petitioner did not report the dollar_figure on its federal_income_tax return in her notice_of_deficiency respondent determined that the dollar_figure was includable in petitioner's income for as contributions in aid of construction under sec_118 at trial and in its briefs petitioner argued that the contribution by mcarthy escrowed funds is not a contribution_in_aid_of_construction within the meaning of sec_118 but a nontaxable contribution to the capital of imperial if the payment is a contribution_in_aid_of_construction including such amount in the income of a corporation would violate the sixteenth_amendment and in the alternative the fair_market_value of mcarthy's contribution should be based on the revenue generated by the sewer line rather than the cost of construction in epco inc subs v commissioner tcmemo_1995_249 we found that the funds disbursed from the escrow account were contributions in aid of construction of the sewer pipeline and therefore we held that the amounts disbursed are includable in petitioner's income id we further held based on the legislative_history of nonshareholder contributions that including in income contributions in aid of construction did not violate the sixteenth_amendment with respect to petitioner's alternative argument we stated finally we reject petitioner's alternative argument that the amount of income includable should be the value of the main-line extension computed using the discounted cash- flow method based upon projected revenue imperial received cash imperial did not receive an operating sewer system and therefore the projected income stream from the expansion of sewage capacity is irrelevant the fact that imperial used the cash to construct the main-line extension does not make the contribution equivalent to the asset constructed we note that petitioner's reliance on the staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 j comm print relating to sec_118 is misplaced id in its motions to vacate and for reconsideration petitioner argues that the findings with respect to its alternative argument are factually incorrect in that petitioner did not receive cash but rather received a sewer line petitioner also argues that because its cost of the sewer line extension was greater than the amount of contributions by mcarthy it realized no income on the exchange we shall grant petitioner's motion for reconsideration and reexamine this argument petitioner argues that the funds from the escrow account were never paid to petitioner but instead were disbursed under the joint signatures of fribis as president of imperial and mcarthy petitioner states that the escrow agreement prevented it from receiving cash based on a reexamination of the record we agree that petitioner did not receive cash from the escrow account in the sense of a disbursement payable to petitioner however in light of the fact that the disbursements were only made under the signatures of fribis and mcarthy to pay entities to which imperial was contractually bound and the fact that imperial is now the owner of the pipeline we conclude that the reasoning in epco inc subs v commissioner supra is correct while petitioner may not have been given cash directly from the escrow account petitioner received the benefit of the funds disbursed in the same manner as if the funds had been deposited directly into its own account to argue otherwise would be an exercise in semantics and it is well established that the substance of the transaction rather than its form must govern the tax consequences 80_tc_491 citing 324_us_331 293_us_465 69_tc_905 affd 632_f2d_1171 5th cir petitioner contends that an escrow not under the control of the taxpayer is neither a vehicle for the realization of income nor the receipt of the escrow proceeds themselves in support thereof petitioner cites the following cases 651_f2d_1066 5th cir 627_f2d_1044 10th cir biggs v commissioner supra 385_f2d_238 5th cir garcia v commissioner supra 74_tc_555 74_tc_1134 fredericks v commissioner tcmemo_1994_27 649_fsupp_949 e d mo most of the cases cited by petitioner have a common thread namely a discussion of or reference to the doctrine_of constructive receipt the doctrine generally provides that a taxpayer realizes income without actual receipt if such income is available to the taxpayer and the availability thereof is not subject_to substantial limitations sec_1_451-2 income_tax regs the doctrine_of constructive receipt is not applicable in this case because the escrowed funds were in fact disbursed and as such provided a direct benefit to petitioner the remaining cases cited by petitioner involve the issue of exchanges under sec_1031 all of those cases are inapposite in addition petitioner argues that we erred when we stated that petitioner's reliance on the staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 j comm print relating to sec_118 the general explanation is misplaced petitioner argues that because it received a sewer line not cash the portion of the general explanation concerning valuation is relevant to the determination of the fair_market_value of the sewer line and as a result to the determination of the amount of income petitioner must recognize the funds in the escrow account were earmarked as tap-on fees or contributions in aid of construction these funds went to those entities hired by petitioner to build a pipeline that petitioner now owns clearly petitioner received 385_f2d_238 5th cir 74_tc_1134 69_tc_905 affd 632_f2d_1171 5th cir from mcarthy not a sewer pipeline but rather the direct benefit of the cash disbursements thus as we stated in our opinion in epco inc subs v commissioner supra the general explanation is irrelevant to the facts in this case having reconsidered petitioner's alternative argument and addressed the merits thereof we deny petitioner's motion to vacate to reflect the foregoing an appropriate order will be issued one of the direct benefits received by petitioner as a result of mcarthy's contributions was that the funds went to pay contractors and subcontractors to whom petitioner was directly liable
